Earl Warren: Number 177, Vincent Cicenia versus R. William Lagay Superintendent of New Jersey State Prison Farm. Mr. Debevoise.
Dickinson R. Debevoise: May it please the Court. This is a habeas corpus proceeding in which a constitutional question arising under the Fourteenth Amendment is being reviewed. The facts, I think, are essentially agreed upon by both sides in the case. Very briefly, the petitioner was arrested and questioned in connection with the murder. The arrest taking place at about 9 o'clock on December 18th, 1949. He was taken to the Orange, New Jersey Police Station at about 9 o'clock and from there he was taken to the Newark, New Jersey Police Station arriving at approximately 10 o'clock in the morning. There is some question as to the amount of questioning to which he was subjected during the course of the day, but there's no question that he was -- he was interrogated from time to time by the Newark police. There was a representative of the Essex County Prosecutor's Office present and that continued from the time he arrived in Newark intermittently until he signed a statement at approximately 9:30 in the evening. The significant thing was that -- at approximately (Voice Overlap) --
Felix Frankfurter: May I -- may I interrupt you to restate that last sentence, the -- the time, would you mind stating the time period?
Dickinson R. Debevoise: The time he arrived at the Newark, New Jersey Police Station at about 10 o'clock.
Felix Frankfurter: Now, up to that time, is there any complaint of what happened after that time?
Dickinson R. Debevoise: No complaint, unless possibly -- there was no warrant for his arrest but we're not raising that issue. There was no questioning -- formal questioning prior to that time.
Felix Frankfurter: Perhaps you -- are you going to go in to this in detail again? I'd like to have ten -- schedule from 10 a.m. on --
Dickinson R. Debevoise: Yes, I -- I will go into that in detail if you like, Your Honor.
Felix Frankfurter: All right, very well.
Dickinson R. Debevoise: At 10 o'clock, he arrived in the police station and according to his testimony, he went through the formalities which accompany any arrest, photographing, fingerprinting and the like. Mr. Cicenia stated that he was questioned shortly afterwards and then periodically throughout the day. Many times, he couldn't remember exactly how many. One of the Newark detectives testified that he was questioned at about 12:30, 12:15, for maybe 30 minutes, 35 minutes, then would return to his cell while other suspects were questioned. That he was brought out of his cell again at about 3 o'clock, questioned further, returned to his cell and then at approximately 5 o'clock -- 6 o'clock, his statement was taken from him by one of the detectives. The detective who took the statement estimated that it was about a three-hour undertaking to write it down in longhand and the petitioner himself recollects about one hour, but I think in this instance, the detective memory would be more reliable.
Speaker: Does the record show, enable you to add up the total period of the questioning that produced the confession.
Dickinson R. Debevoise: The total period of questioning, which is in the record and not disputed would be approximately an hour and a half, I would say.
Speaker: An hour and a half.
Dickinson R. Debevoise: Yes, adding the two together. Now, beyond that, there is dispute in the record and therefore, I would assume that I can't say that that -- there was more. The petitioner's attorney arrived at the Newark Police Station at 2 o'clock and that is well documented without dispute. He immediately asked to see the client asking the detective at the desk and he was denied admission at that time. He was denied admission periodically throughout the afternoon. And the words of one of the detective's, Attorney bother us, comes in one ear out the other, we pay no attention to them, which characterized the attitude of the entire prosecutors and Newark police staff at that time. At 9:30, the man's signature was placed on the confession and the attorney was admitted to see him at that point. The next morning, he was arraigned before the magistrate and pleaded not guilty. As the case of the defense prepared for the trial of this case, there was a motion to suppress this confession and there was a motion o inspect it, combined at one motion. Now, the State's brief which says that no effort was made to attack the confession in the state courts. Now, I would submit that this -- the motion to inspect and to suppress was certainly an attack on the confession and it was raised as early in the proceedings as possible. The motion was denied in both respects. The petitioner was neither permitted to have the confession suppressed and he was not permitted to examine it. After failing to reach that result, the petitioner pleaded non vult to this -- to the indictment. He knew he couldn't see the confession. He knew it would be a part of the case against him and as the prosecutor of Essex County pointed out, this confession, together with the two others which were taken at the same time constituted the heart of the case against the petitioner. Now these -- these facts raise the question of "When does the right to counsel begin?" There's a subsidiary question of whether or not a petitioner in these circumstances may see the statement which he signed prior to his trial, but the emphasis in this case has been the right to counsel during the period between arrest and the arraignment. Now the law has long recognized, and this Court has long recognized, that there is a right to counsel in certain circumstances if the general rights which any defendant may -- may be able to take advantage of. Now, the cases have not dealt with this particular situation. It's a right which have been suggested in different context at different times, different places, but the spirit behind all these cases is fairness under the circumstances to an accused.
Felix Frankfurter: Mr. Debevoise, am I right in inferring that you are arguing the points that you are arguing as though the case had come up here directly from the Supreme Court of New Jersey and not on review by habeas corpus in the District Court after New Jersey courts got through with it?
Dickinson R. Debevoise: Well, I (Voice Overlap) --
Felix Frankfurter: And drawing that inference that you -- that you --
Dickinson R. Debevoise: That I'm -- that I'm arguing this as if it came directly from the New Jersey Supreme Court?
Felix Frankfurter: Yes.
Dickinson R. Debevoise: To review a --
Felix Frankfurter: Conviction on the basis of violation of due process.
Dickinson R. Debevoise: Yes, that's -- that is the basis in which I'm appealing.
Felix Frankfurter: And you think the fact that this comes up on habeas corpus in the federal courts after the state courts are through is a matter of no moment.
Dickinson R. Debevoise: Well, I think it is a matter of some moment, Your Honor.
Felix Frankfurter: Well, I just thought I wanted to (Voice Overlap) --
Dickinson R. Debevoise: Well, the factual or perhaps the factual data will be reviewed with more scrutiny. I said that it is a habeas corpus proceeding, the -- any factual question of the course are resolved against petitioner. I -- I think you will probably examine it more closely than you would. We're at a -- in effect, an appeal from the judge.
Felix Frankfurter: But do you think the scope of review of a Federal District Court on habeas corpus after exhaustion of the state remedies is the same as though we had -- as though a case have been brought here on certiorari from the state court.
Dickinson R. Debevoise: Your Honor, I -- I cannot -- and I definitely, I am convinced that you have -- you may review this case -- this question in this case.
Felix Frankfurter: It will be, but I think there's got to be some basis unless we are to say, we are to assimilate the review by jurisdiction on habeas corpus as the equivalent of direct review by way of certiorari or appeal.
Dickinson R. Debevoise: Well, I'm proceeding on jurisdiction under the statute. I -- permitting habeas corpus.
Felix Frankfurter: Yes, I understand that but whether the -- whether the -- whether our inquiry is the same as though we had no problem because the habeas corpus is not equivalent of a direct review by this Court. It seems to me, that raises a serious question. However, I don't want to take your time.
Dickinson R. Debevoise: I -- to proceed, Your Honor, on the merits of the question, I would suggest that recent cases of this Court do indicate that the right to counsel should exist in a case of its nature, in a murder case, capital case, during the time between the arrest and the arraignment when -- when the -- when the petitioner, when the accused is being questioned by the police officials. I would suggest that the Groban case, of course in a different situation, infers that in a criminal matter, counsel should be permitted to consult with his client during questioning, which precedes arraignment when the police are seeking to obtain information.
Felix Frankfurter: Are you restricting this contention to the crime in issue, in this case murder, are you -- are you urging a general proposition?
Dickinson R. Debevoise: Your Honor, I think I'm -- I'm -- I would maintain that it's a matter of degree. Now, in many cases --
Felix Frankfurter: All you have to assert here is in a capital case.
Dickinson R. Debevoise: In a capital case is the one I'm concerned.
Felix Frankfurter: All right.
Dickinson R. Debevoise: I think that of course is the strongest case. The Fikes case which was recently before this Court, again, additional circumstances, but again, it was pointed out that the petitioner was not permitted to see his father. He was not permitted to see an attorney. The case arising in the Court of Appeals for the Second Circuit, the Murphy case, again, great emphasis was placed in the fact that a petitioner was not allowed to see an attorney during the period of his interrogation. I think when we decide whether or not this is a due process requirement, we are -- Judge Forman stated in the District Court on the boarder line of due process. In determining which side of that line we are on, I don't think it's a mess to examine the benefits and the burdens which would result from a rule requiring a presence of counsel during a period of interrogation by police. The benefits it would seem to me are substantial. In every case, the rights of an accused would be safeguarded by the presence of counsel during or at least from time to time during his interrogation by the police. The situation is one where the accused is alone, is usually confronted with one or many more police or prosecution officials. He's not as advised to his rights, necessarily. The record his statement is not a stenographic record. It's a record taken down by a detective or a prosecution official. Usually, often, it's leading questions, the petitioner will answer with a yes or a no and then the leading question is written down as if it were an affirmative statement. Naturally, the person can't remember what he said. He can't remember what he signed, which is not an uncommon situation even for someone under -- or normal circumstances. He is not provided with a copy of the statement after he has -- after he has signed it and he usually cannot obtain a copy before the trial when it's used against him by the prosecution. But in addition to this, which is any case where there is prolonged or -- not necessarily prolonged interrogation, beyond this, these circumstances are conducive to much, much worse. They're conducive to force confessions, coercion and other unfortunate practices which we know do occur from time to time. Now, a criminal case is like a civil case and that it's an adversary proceeding. Theoretically, the prosecutor is representing the interest of the public, the accused, as well as anyone else but in practice and perhaps necessarily, he has to present the strong points of his own case and the weak points of the defendant's case. But unlike a civil action, the accused does not have the advantage or the opportunity to obtain access to the data, the information, the statements, which are to be used against him at the trial. His hands are tied. They're tied during this interrogation period. They're tied right up until the trial itself. Now, the state is partisan. It zealously tries to convict the defendants I brought before the court of a state or a federal court if that's the situation. Now -- and that -- I think that it should be. I have no -- I have no quarrel with that. But if this zeal is unchecked, we know it can lead to injustice. We know for a fact that on occasion, defendants who are innocent have been convicted. We know for a fact that they have, on occasion, been convicted as a result of their own confessions. Now, we don't have statics. We can't get statistics of course, but we can affirm from the number of cases we do know about if there must be an infinitely larger number of cases where a defendant wrongly takes the penalty for something which he did not do.
Speaker: Apart from -- apart from your claim of right to counsel, do you claim that this was a coerced confession?
Dickinson R. Debevoise: No, the facts are in dispute on the issue of coercion and we have to -- we -- we cannot raise that issue here, Your Honor.
Speaker: Simply that single point that you're raising.
Dickinson R. Debevoise: The single point plus the additional fact that the defendant tried to get access to his confession after he'd given it and was denied that access, which as we see it, it -- it's part of the same thing. As part of your right to counsel is the right to have counsel, get the material he needs to defend the case.
Felix Frankfurter: You -- may I interrupt because you're, I'm sure, well aware of the fact urging of a very far-reaching raising a far-reaching problem in this case and I wondered if you -- before you sit down, indicate precisely what the rule of law you're urging. Is it to be specific that when a man is apprehended and in -- under detention, charged with a capital offense, the police may ask him no question and may not begin any questioning at all except in the presence of a counsel?
Dickinson R. Debevoise: No, Your Honor. My contention would be that you don't have to go that far. My contention would be that in a capital case, if there were questioning, if counsel were asked for and denied or counsel asked permission or not allowed admission, you could not use that confession or statement against the defendant in the trial against him.
Felix Frankfurter: Well, let me ask you to -- to be still more specific because this is far-reaching problem that you're appreciated. Must you tell him -- must you ask him whether he wants counsel? Must you or are you -- your case request for counsel and denied, it was a very different thing.
Dickinson R. Debevoise: Our case is a request for counsel and denial.
Felix Frankfurter: At what point?
Dickinson R. Debevoise: At the point when questioning begins, Your Honor.
Felix Frankfurter: So when did questioning begin here?
Dickinson R. Debevoise: The questioning began here -- at least we know it began as soon as an hour and three quarters or two hours, two and a quarter hours, after he was brought to the Newark Police Station. That would be about 12:15. He arrived at Newark at about 10 o'clock in the morning.
Speaker: Am I correct in understanding that before this man was brought from Orange to Newark, he already had engaged a lawyer?
Dickinson R. Debevoise: Yes, Your Honor. He --
Speaker: And that the police knew that he had a lawyer when they start interrogating.
Dickinson R. Debevoise: I'm not sure whether the Newark police knew we had a lawyer when they began interrogating him. Again, that would be a disputed question. He testified that he told him he had counsel. Counsel had been retained by -- by him and his family that morning and also, they contact a counsel the day before. Counsel himself did not arrive in Newark until 2 o'clock, which was after one of the periods of questioning before a subsequent period of questioning and at that point, inform the Newark police and the prosecutor's office that he represented the defendant.
Speaker: Well, when your man got over to Newark and they started questioning him, did he say, "I've got a lawyer. I don't want to -- I don't want to submit to questioning without having my lawyer present." Did he raise that right --
Dickinson R. Debevoise: That was his testimony, Your Honor. It was disputed by the State. They say he did not asked for a lawyer. The petitioner claims that he did.
Felix Frankfurter: Did this question -- had this question the one that you're presenting then passed on by the Supreme Court of New Jersey?
Dickinson R. Debevoise: The question of the right to counsel during the (Voice Overlap) --
Felix Frankfurter: The one -- the only question you're raising here that you are raising --
Dickinson R. Debevoise: Yes it has, Your Honor, and it's been decided adversely to the petitioner.
William O. Douglas: What case was that?
Dickinson R. Debevoise: One of the cases was the --
Felix Frankfurter: Not in this case.
Dickinson R. Debevoise: Oh, in this particular case?
Felix Frankfurter: Yes.
Dickinson R. Debevoise: It was raised on the habeas corpus petition, Your Honor.
Felix Frankfurter: I mean, there was a conviction, was there?
Dickinson R. Debevoise: No, Your Honor. In this case, the defendant pleaded non vult to the crime. I --
Felix Frankfurter: And what happened then?
Dickinson R. Debevoise: He was sentenced to life imprisonment. Thereafter, he instituted a habeas corpus proceeding.
Felix Frankfurter: Could -- and that's your procedure. He didn't go up to the -- from the superior court. He didn't go up to the Supreme Court on the merits on this question.
Dickinson R. Debevoise: Yes, Your Honor, he went on the merit. Well, he went on the merits but the Supreme Court did not hear it on the merits.
Felix Frankfurter: And there -- so there is no adjudication as to -- in this case, on this question, on this fact, is that correct?
Dickinson R. Debevoise: Yes, Your Honor. There is an adjudication. It was adjudicated by the Essex County Court on the habeas corpus petition. It was an appeal to the appellate division.
Felix Frankfurter: With an opinion of the Essex County Court?
Dickinson R. Debevoise: The opinion, I --
Felix Frankfurter: Was there an opinion?
Dickinson R. Debevoise: I think it was done (Voice Overlap) --
Felix Frankfurter: -- I'm looking for your state decision and I can't find it.
Dickinson R. Debevoise: Well, it was not -- it was not written in the reports as I recall. There was -- there was a decision by the appellate division.
Felix Frankfurter: There was a question -- there was a litigation on suppression, but that's outside this case.
Dickinson R. Debevoise: That -- that preceded the plea of non vult.
Felix Frankfurter: Yes.
Dickinson R. Debevoise: After the plea of non vult, there was a habeas corpus proceeding decided on the merits of the County Court reviewed on the merits by the appellate division. The New Jersey --
Felix Frankfurter: Would you be good enough to give me -- give us the site, the references to the reported opinion in this case on this question of the denial of a right to counsel in the course of the proceeding?
Dickinson R. Debevoise: I'm not sure they were reported, Your Honor.
Felix Frankfurter: All right, that's what I thought. That's what I -- that's -- that was my (Inaudible) Mr. Debevoise.
Dickinson R. Debevoise: Well, I relay -- I will check them during the interval that's given to me on my rebuttal if -- if they're in the brief.
William O. Douglas: Your brief indicates, or the record indicates the Supreme Court of New Jersey is not going to that.
Dickinson R. Debevoise: That's correct, Your Honor. They denied it. They denied a petition to proceed in forma pauperis which of course is the question in the Fay case now before this Court, which were not raised in this particular case.
Earl Warren: Do you believe Mr. Debevoise that there is a legal distinction between your capital case and non-capital felony?
Dickinson R. Debevoise: I think it might well be, Your Honor. This Court has made the distinction that in certain cases, there is a right to counsel if the severity is of a sufficient degree, other cases, perhaps that right, may not exist and I think the same --
Earl Warren: You mean Betts versus Brady?
Dickinson R. Debevoise: I'm thinking -- possibly Your Honor -- I'm thinking particularly the Uveges case where -- it was emanated that there may or may not be a right in every case for (Voice Overlap) right.
Earl Warren: To have counsel or to --
Dickinson R. Debevoise: To have counsel in general, not in this particular situation.
Earl Warren: None of those cases touch this point.
Dickinson R. Debevoise: No, Your Honor, but I think the same distinction might be made that in -- the more -- where the penalty is more severe, the right to counsel might exist where the penalty is less severe might not exist.
Earl Warren: If there was constitutional right, why wouldn't any man accused of a felony be entitled to it?
Dickinson R. Debevoise: My own view would be that he -- he would be, but I don't think the Court has to go that far in --
Earl Warren: In the decision of this case.
Dickinson R. Debevoise: -- deciding this case. Yes, Your Honor.
Earl Warren: Yes. Well, that's -- that's all I want know.
Dickinson R. Debevoise: And I would submit briefly that the disadvantages which can be raised against such a rule, such a right, is the fact that criminal detection will be handicapped and I think, in frankness, that must be admitted. It will not be as easy to obtain convictions, possibly not as easy to obtain evidence if the right to interrogate between arrest and arraignment is curtailed. I would also submit that where that right is curtailed, either voluntarily or otherwise, I as in England or with the FBI, criminal prosecution has not appeared to be fatally handicapped. In some, the -- this objection is raised to every advanced and criminal rights -- rights for an accused. Every -- every right is resisted while the statement, law enforcement will be broken down, society will suffer seriously by it and yet, each advance is made without substantial detriment to the public or to law enforcement. I would submit that in view of the tremendous advantages in fairness to the accused that the judgment of the Court of Appeals for the Third Circuit should be reversed. I respectfully submit that there is nothing more subversive of law enforcement in the ultimate sense than the injustice that occurs on occasion through the faulty conviction of innocent person.
Speaker: Could I ask you one question before you sit down? Is there any question here that -- any -- any attempt to justify a refusal to have counsel present after he requested it on the ground that they weren't sure that this fellow in fact or the lawyer in fact represented this fellow?
Dickinson R. Debevoise: No, Your Honor. I think there was no question but that the --
Speaker: No (Voice Overlap) --
Dickinson R. Debevoise: -- representative.
Charles E. Whittaker: Well, I'm -- I'm a little unclear if I may ask.Do you contend that there is any finding on the conflicting evidence you mentioned, saying that petitioner did in fact request a lawyer?
Dickinson R. Debevoise: I say that is in dispute.
Charles E. Whittaker: Is there a finding on it?
Dickinson R. Debevoise: There's no finding on it, Your Honor, as far as I know. I -- think we merely have the record of his testimony where he says that he did request an attorney and the -- of the state testimony that he did not. I -- well, I -- I would submit that when he has employed an attorney prior to an interrogation, the attorney's job is to get to see a client and he is acting on behalf of his client when he asks to see --
Felix Frankfurter: Judge Forman pass on taking to account that conflict, did he do anything with it?
Dickinson R. Debevoise: No, Your Honor. He -- he went on the basis that the attorney had been appointed by the accused and his family and had tried to see the accused during this period.
Felix Frankfurter: Well then -- then the finding is -- then -- then why did you not answer Justice Whittaker's question that there was a finding by Judge Forman supporting your position?
Dickinson R. Debevoise: As I understood his question, Your Honor, the finding -- he asked me if there was a finding that the accused had requested counsel.
Felix Frankfurter: Well, now is -- is there a finding? Did Judge Forman expressed a view on that dispute?
Dickinson R. Debevoise: No, Your Honor, not to my recollection.
Felix Frankfurter: Is that disputed that question whether he did or didn't?
Dickinson R. Debevoise: It hasn't been raised, Your Honor. It hasn't been -- it hasn't been considered on that basis. It's considered on the fact that the accused hired an attorney and the attorney attempted to see the accused during questioning.
Felix Frankfurter: And that is undisputed?
Dickinson R. Debevoise: That is undisputed, Your Honor.
Charles E. Whittaker: But you did say, as I understood your statement of the question, perhaps I didn't correctly understand that you contend that an accused is entitled to counsel in the capital case between the period of arrest and arraignment if he asks the counsel.
Dickinson R. Debevoise: Well, perhaps I misstated the question, Your Honor, because we have been -- I have been trading this case as if the appointment of counsel by an accused and the attempt of that counsel to do his job is to see the accused is the same as the accused asking to seek counsel. Once the accused had retained an attorney, the attorney is speaking for the accused when he had tried to see his client.
Hugo L. Black: May I ask you this -- excuse me.
Dickinson R. Debevoise: That's page --
Hugo L. Black: -- page 12, Judge Forman (Inaudible) whether it was done flippantly or courteously, the fact remained for over seven hours, Newark believes formed an insuperable between an accused who wanted to see his counsel and the counsel who wanted to see his client, was that based on evidence?
Dickinson R. Debevoise: No, it's based on undisputed evidence, Your Honor, yes.
Hugo L. Black: And during this seven hours, the police and assistant prosecutor were able to obtain a detailed confession from petitioner.
Dickinson R. Debevoise: That is correct, Your Honor.
Hugo L. Black: Is there any dispute about that finding here?
Dickinson R. Debevoise: There is no dispute, Your Honor.
Earl Warren: Thank you. Mr. Caruso.
C. William Caruso: Yes. Mr. Chief Justice and honorable members. What the petitioner says here very briefly is this. "I didn't have the benefit of counsel when I was being interrogated by the police in Newark headquarters and I was denied by the State of New Jersey the right to a pretrial inspection of this confession. Therefore, my constitutional rights of due process have been denied." Well, that's summoned totally.
Earl Warren: But doesn't it go a little farther than that? Doesn't it --
C. William Caruso: I beg your pardon.
Earl Warren: Doesn't it go a little farther than that? Doesn't it include also that his counsel ask to see him and was not permitted to see him?
C. William Caruso: Yes.
Earl Warren: But that is not in your statement.
C. William Caruso: Now, on that specific question, this --
Earl Warren: And also, the -- on the question as to whether -- whether he asked for counsel at all.
C. William Caruso: Yes. Well, on the question of counsel, there are -- you can divide that up into two subsidiary questions. First, did the petitioner ask for counsel? Secondly, did counsel appear there for him and was he denied the right to see his client? Now, in order to get this clear, the record shows specifically that on the question of the petitioner asking for his counsel, that was seriously disputed by the state in that record. Petitioner in the hearing before the District Court judge kept saying -- these were the facts of course the crime took place a long time ago, March 17th, 1947. There was nothing -- there was nothing, no solution to this crime until December of 1949. That's over two years later and it came about in this way. The first man to be arrested was Corvino. He's one of the joint defendants in the indictment. Corvino was taken of the custody on December 17th, 1949 and it was the result of what Corvino told the police that the Newark police alerted the Orange police to seek out not only this petitioner, Cicenia, but the other third defendant who was DeMasi. Now what happened on the 17th? Petitioner has no dispute. These are facts, was out, some Orange police called at his home that we'd like to see Cicenia, bothered, I think in their home since -- well he went hunting today with his brother and now tell -- he says, "When he come, tell him to get consent to the Orange police. We want to see him." Cicenia didn't come home on the night of December 17 in Orange. There was a call made to Mr. Palmieri or Frank Palmieri is the name of the attorney who represented this petitioner Cicenia many long after that. Palmieri told the bar, “Okay, let this Cicenia go into the police and give up” give himself up and he did. Now we come to summary --
Earl Warren: Now what -- may I -- may I just interrupt there?
C. William Caruso: Yes.
Earl Warren: You say go in and -- and give yourself up? Was there -- was he requested to give himself up? Was there -- was there any accusation against him or did they ask him to come and talk to him?
C. William Caruso: No. Mr. Chief Justice, this was still in the process of investigation.
Earl Warren: Yes, but you said "go and give yourself up."
C. William Caruso: Well -- no that is not even in the record. I don't -- let me withdraw that.
Earl Warren: All right. That's all (Voice Overlap) --
C. William Caruso: As a result of a telephone conversation between Mr. Palmieri, the lawyer, and this petitioner's father regardless of everything else. Cicenia presented himself on Sunday morning in Orange police headquarters. That was around 9 o'clock in the morning. At about 10 o'clock, two officers of Newark came to Orange and brought him to Newark.
Earl Warren: How far is it to Newark?
C. William Caruso: Well, five miles, four miles between Newark headquarters and Orange. Orange -- the City of Orange is a suburb of the city of Newark about four or five miles away. Now we got to the point where Cicenia is down in Newark police headquarters. At that time, Corvino was down in the police headquarters, but not DeMasi yet, the third man. DeMasi came in at about the same time. When I say "came in" I mean "brought in" by the Newark police, and he got in Newark police headquarters on Sunday morning, December 18th, 1949, three men who were later indicted for the felony murder of the store keeper in Newark back in March 17th, 1947. Now, what happened? The first thing that happened to Cicenia was naturally what we call processing, photographing, fingerprinting and putting him in the cell. Because Mr. Chief Justice, practice, this is Sunday, hardly anybody in police headquarters at all but the practice is these matters are usually investigated by a particular squad. On this case, it was a homicide squad of Newark police headquarters. The first man to come in the police headquarters that talked to Cicenia was a lieutenant of the Newark police by the name of Joseph Kenney.
Earl Warren: May I interrupt just a moment there. What is the first scene that happened when they brought Cicenia in to photograph him and fingerprint him and put him in jail?
C. William Caruso: In his cell, yes.
Earl Warren: That was done?
C. William Caruso: Yes.
Earl Warren: Yes, I just --
C. William Caruso: No complaint, no warrant as such (Voice Overlap) --
Earl Warren: Yes.
C. William Caruso: -- killing as the result of information imparted to the police by Armando Corvino who was taken in the night before.
Earl Warren: Yes.
C. William Caruso: That's right.
Earl Warren: Yes.
C. William Caruso: Now Kenney came in about noon hour. Well, what -- I mean, what happened between 10 and noon? Well I could (Inaudible) photographing and fingerprinting and putting him in the cell. To awake Mr. Kenney, he is the lieutenant, head of the homicide squad. Kenney came in about noon. Now -- about noon, possibly around well it has to be something to that sort, having question Mr. Cicenia for maybe 10 or 15 minutes and according to Kenney at first, Cicenia said, “I don't know what you are talking about.” He didn't know anything about this. Then Kenney said -- but later after he was confronted with DeMasi, he changed the story. Now, let me get that straight.
Hugo L. Black: Confronted with what?
C. William Caruso: I beg your pardon.
Hugo L. Black: After he was confronted with what?
C. William Caruso: Confronted with a third defendant, Mr. Justice Black.
Hugo L. Black: Thank you.
C. William Caruso: A man with a name of Joseph DeMasi. See, DeMasi was the third man. We got here Cicenia, Corvino and DeMasi. Now, we won't go into the crime at all. Now, after all questioning that Kenney then what happened? Kenney sent for a prosecutor's detective by the name of George Marr, a man who's been experienced classically 30 odd years. I know that personally. A man -- still at least Detective Marr, now we've gotten in the picture, Kenney, and I want to add one other member of the homicide squad named -- by the name of Carlton Norris and we have George Marr. Now, there's three. Two members of the local homicide squad and one member of the prosecutor's detective. When Marr came in about little after 1 o'clock, he called with Cicenia (Inaudible) they went out to get something to eat. In fact, Cicenia said, "They didn't give me anything to eat all day." The truth was, at 1 o'clock, he was fed. Now, George Marr was the man who really was assigned to take all the information as far as Cicenia is concerned. Kenney was the man who was assigned to take another man, Corvino, and DeMasi was taken by Detective Norris. Now altogether, throughout the entire day, besides these three men whose names I just mentioned, there were only two others in the headquarters who are in anyway connected with the investigation of this case. One was an assistant prosecutor, Morris McCune (ph) and the other was an investigator for the prosecutor by the name of Harvey Gruley (ph); Gruley didn't question them, McCune didn't question them, but he was there supervising. Now, if I can explain, we have a system in -- in New Jersey, in -- capital cases of this kind where suspects are taken into custody, we want a representative of the prosecutor's office here to see things are done properly and that's the reason for McCune, McCune did -- he's in and out and so forth. Now, what happens to this? Detective Marr questioned Cicenia, and said, “How about this?” And in the record, you'll find that Cicenia puts it this way, "Oh, they threw, words he used -- they threw a lot of photographs at me. Photographs of the place where the crime was committed, the store, inside, outside, I didn't know what it was all about, but he changed his story after he was told by Detective Marr what DeMasi had said about this crime in which he has involved Cicenia. No question about it. Now there were two questionings, Your Honors, one was preliminary, 15 - 20 minutes, about noon by Kenney and after 1 o'clock by Detective Marr of the prosecutor's office, in which he spent possibly half hour or more. And then he gave him an oral account of the entire crime. I don't know whether on pages 103 and 104, two full pages. There is an account in the record of the details of the oral account of the crime given by Cicenia to Marr.
Earl Warren: Now, then let me go back, if Your Honor's please, I think before I set this question of counsel as divided into two, first, whether --
Earl Warren: Before you get to that, may I ask?
C. William Caruso: Yes.
Earl Warren: How long Marr questioned him before he gave the story?
C. William Caruso: I don't know exactly, Your Honor -- oh, 40 minutes, 40 minutes, a matter of minutes, Your Honor.
Earl Warren: That's a confession?
C. William Caruso: No, no. That's that oral statement.
Earl Warren: Well --
C. William Caruso: See, this is --
Earl Warren: Did he -- did he confess (Voice Overlap) --
C. William Caruso: I'm going to come with his confession.
Earl Warren: Oh, he -- that wasn't a confession.
C. William Caruso: This is an oral statement of giving them to Marr and now the -- that is --
Earl Warren: Well, what -- what I'm getting at is this, is it an oral statement admitting guilt?
C. William Caruso: Oh, yes.
Earl Warren: Or is it a denial guilt?
C. William Caruso: Oh, yes, complete guilt.
Earl Warren: Yes, all right.
C. William Caruso: Now, that took place in the afternoon, if Your Honor please --
Earl Warren: Yes.
C. William Caruso: About 4 o'clock.
Earl Warren: Yes.
C. William Caruso: Now, the time comes for the taking down of the written confession. Now, we must bear in mind around three people here, three men, all in this one great big room on the fourth floor of Newark headquarters, and here's the way they were divided. Marr has this petitioner, Detective Marr, seated alongside. Marr already know the full story, which Cicenia, had given him about 4 o'clock in the afternoon, but the written confession wasn't start until 5:07 in the early evening and ended about 8:30.
Felix Frankfurter: (Inaudible)
C. William Caruso: I beg your pardon.
Felix Frankfurter: (Inaudible) this petitioner's confession.
C. William Caruso: Yes. It's written down by Detective Marr in wrong hand. That, if Your Honor please, the only -- was not admitted in the record at all (Inaudible) except this. You will find in the record that when Cicenia at the hearing before the district judge, I showed him his this confession and you notice the manner in which he answered frankly. Oh, possibly, is this your signature? Possibly, Oh yes, (Inaudible). Finally, he did say yes. Then with respect to the contents of that confession, Judge Forman rule in favor of defense attorney who have made an objection on the question of the detail of the commission of a crime. I'll go on that. Let me go back now to the question in the record with respect. Did the petitioner, Cicenia ask for assistance of counsel? In the record, yes, he says it several times, even repeatedly. But if Your Honor please, he didn't even know that his lawyer Palmeiri was down there where he was left. His father had called up Palmeiri but when he was there (Inaudible) they didn't know that Palmieri have been there. Now, how did Palmeiri -- Palmeiri is the name of the lawyer of the petitioner who came down (Inaudible) at 2 o'clock in the afternoon.
Felix Frankfurter: Did you say just now, who didn't know that Mr. Palmeiri was his lawyer?
C. William Caruso: The petitioner.
Felix Frankfurter: Would you mind -- would you mind then explaining what Judge Forman --
C. William Caruso: Yes.
Felix Frankfurter: - what the statement of Judge Forman on page 16 of the record.
C. William Caruso: 16?
Felix Frankfurter: 16, one, six.
C. William Caruso: Yes, sir.
Felix Frankfurter: In the middle of the page --
C. William Caruso: Yes.
Felix Frankfurter: Not only was petitioner deprived of a cherished-American right, the right to see a lawyer, but the dignity of the legal profession itself was demeaned when the police and an assistant prosecutor arbitrarily refused to permit this petitioner's counsel to perform the traditional role of the lawyer in informing an accused of his right.
C. William Caruso: Yes.
Felix Frankfurter: Now, I don't understand -- I don't understand that statement if it doesn't mean that Palmeiri had been retained, didn't -- didn't go in and it wasn't a crime hunter but had already been in a professional relation to the petitioner.
C. William Caruso: Mr. Justice Frankfurter, what I say, I still stand by and it's a distinction. Cicenia, who was inside, didn't know that his lawyer was outside knocking on the door.
Felix Frankfurter: So -- but the lawyer give notice to the authority.
C. William Caruso: I'm coming to that. Not the lawyer showed at 2 o'clock in the afternoon. Now, what did he do? He first went to the doorman or the telephone man, Mr. Cone. I want to see Mr. Cicenia. Mr. Cone is the only uniformed officer off-duty in that building. Very simple. Now, I haven't got the authority to do that. Well, "I want to see him" says Mr. Palmeiri to Cone. Cone sent for Mr. Norris, that's Norris. Now, Carlson Norris is the detective who have been -- who had also questioned the petitioner and who was taking the time to take the confession from DeMasi. Norris came down. Now, I'm coming to this big one. There was an affidavit submitted by Mr. Palmeiri in the proceeding in which he has said to Norris, I want to see my client and Norris said, “I -- I can't let you see your client." “I've got to see my client.” “Well, wait a minute.” Nevertheless, Norris was asked, “What about this? Not seeing the client." And then a great big point is made of it that Norris says -- is alleged to have said, “Oh, we get this everyday.” It goes in one ear and out the other. Norris denied in the record the conversation which is stated by the lawyer Palmeiri. He did say, frankly, about the -- he did say, and here it is, first on page 120, near the bottom, and during the course of this interrogation or at anytime that you hear Mr. Cicenia have to see counsel? Answer - He did not, sir. He never mentioned counsel.
Earl Warren: Who is that? Who is that witness?
C. William Caruso: Mr. Norris.
Felix Frankfurter: Norris.
C. William Caruso: Yes, sir.
Earl Warren: But was he -- was he in there all the time?
C. William Caruso: Yes.
Earl Warren: In the room all the time?
C. William Caruso: Well, he was one of the investigating officers. Yes.
Earl Warren: I thought he was -- I thought he was examining the other -- the other defendant, Norris.
C. William Caruso: Oh no, Marr was the man who was taking this defendant.
Earl Warren: Yes, that I know.
C. William Caruso: Marr has a control of taking his confession which he definitely (Voice Overlap) --
Earl Warren: And was Norris listening to this entire conversation?
C. William Caruso: Norris was right there. This is all in the same room.
Earl Warren: Yes. That's right.
C. William Caruso: Mr. Chief Justice. Now, Norris was asked about counsel read from the affidavit of Mr. Palmeiri in which Palmeiri said that he tried to see his client and asked Mr. Norris, and he quoted, page 121 of the record. And after he finished the quoting from Palmeiri's affidavit, he asked Norris, “I asked you if that in substance is what occurred about 4:30 p.m. at the Newark police headquarter.” Answer - “I never had such a conversation with Mr. Palmeiri like that, no conversation like that. In the first place, I'm not in charge and it would not be within my scope to even have a conversation with him.” He did not ask you to see Mr. Cicenia?” “No sir.” Now here's the thing which frightens everybody. Norris said, “Within one ear and out the other." Norris was asked about the -- about the practice in Newark on this occasions and here's the exact -- his explanation on page 122. By that time, I had heard he had an attorney and that an attorney was there but I wasn't interested. I mean, we have that everyday.
Felix Frankfurter: Well Mr. Caruso, may I ask you this?
C. William Caruso: Yes.
Felix Frankfurter: Is what you said in reply to my question a challenge to the accuracy of what Judge Forman said on page 16? Are you saying that Judge Forman was not entitled to make that statement on the basis of the record, is that what you're saying?
C. William Caruso: No.
Felix Frankfurter: He says that the arbitrary to refuse to permit his petitioner's counsel to perform his role --
C. William Caruso: This is -- this is the opinion --
Felix Frankfurter: Pardon me.
C. William Caruso: -- of Judge Forman.
Felix Frankfurter: Yes. Well now are you -- do I gather, am I to infer from what your -- from you reply if you say Judge Forman was not entitled on this record to make that statement, is that what you're saying?
C. William Caruso: I can say this without --
Felix Frankfurter: I don't mean to say you're not respectful to him of course.
C. William Caruso: He said that.
Felix Frankfurter: Yes. Now -- but you say he had no basis for saying it, is that it?
C. William Caruso: I say that Judge Forman said that he was denied an attorney and that is founded upon the request made by the attorney of the assistant prosecutor McCune. We don't have to go to that. We admit that Mr. -- the attorney was there, Mr. McCune admitted it. He's the assistant prosecutor. He came downstairs and talked with Mr. Palmeiri, and then this is what Mr. McCune said to the attorney. This is about 4:30 in the afternoon.
Felix Frankfurter: Well, do you -- I must -- I must ask you, if I may. Judge Forman says not that the petitioner asked for a lawyer and was denied getting his lawyer. What he says that the prosecutor refused to permit a man who was in professional relation, who was this petitioner's lawyer who was discharging a lawyer's duty to his client. He said, “I want to see my client and to tell him what his rights are” and that he was forbidden, he was refused the opportunity to do so. Now, are you saying that that is correct or are you challenging that statement?
C. William Caruso: No, sir. That's admitted by the state. That's -- that the attorney was denied permission to see his client.
Felix Frankfurter: Although it was known that he was an attorney and although the request he made was in the ordinary and almost necessary discharge of a lawyer's duty, is that it?
C. William Caruso: The denial was made with a qualification. You will see him as soon as we're through with the police investigation, any day.
Felix Frankfurter: Well then, for whatever legal significance it has, this statement of Judge Forman I may take as -- as not challenged, is that right?
C. William Caruso: That's correct.
Felix Frankfurter: All right.
C. William Caruso: That's a fact.
Felix Frankfurter: That's is --
C. William Caruso: That's a fact, Your Honor. That's a fact.
Earl Warren: It is your position -- it is your position in the case that the police can arrest a man in this matter and hold him as long as they want while they're making an investigation and during that time, they may refuse admission to his lawyer to see him. Is that your position?
C. William Caruso: Yes.
Earl Warren: Yes.
C. William Caruso: Yes, and we stand on the law of New Jersey, which was established many years ago, if Your Honor please, in the case of State against Murphy.
Earl Warren: Yes.
C. William Caruso: Now in that case, the opinion which of course -- which are quoted. Here is what he says in so many words. The Sixth Amendment of the federal constitution and of the state constitution which is substantially the same as the Sixth Amendment simply says this. I will enter many words. "Every accused is entitled to a speedy trial by a fair and impartial jury," number one. Number two, "He is entitled to know." Now, the word "trial" is used right there. Number two, "He is entitled to know the nature of the accusation and cause of the accusation." Number three, "He is entitled to be confronted with the witnesses against him." Number four, "He is entitled to have compulsory process for witnesses in his favor" and then it ends up the paragraph by saying, "And he's entitled to the aid and assistance of his counsel for his defense." In interpreting that section, if Your Honors please, (Inaudible) I think used this reasoning, is that accused entitled to be confronted by witnesses against them when he is seated in the room alongside of the detective who is hearing this story? Well, of course not. Is he entitled to have compulsory process for witnesses in his favor? In other words, if the defendant says to the police, "Why don't you see John Doe or Richard Roe held thereof what I say." Do the police have (Inaudible)? The police do their own checking and there isn't any question gentlemen in instructing when -- at a two-storey (Inaudible) were similar. We know that he's gotten it cleared. But more or else when checking, it is not (Inaudible). Now, we have maintained in New Jersey, ever since 1915 and prior to what clearly established by the highest court of New Jersey in 1915 that an accused has the constitutional right to the aid and assistance of his counsel at his defense and that contemplates when he is placed in jeopardy at the trial and not during the time between the arrest and his arraignment. That has been time and time again, Your Honors, State against Murphy, State against (Inaudible) that came to this Court, certiorari denied and I answered exactly the same question. State against Grillo (Inaudible) State against Cole, I remember those cases very well. Certiorari denied by this Court in the Cole case, in the Burns case. Well, that's number one. What happens after these people were held the next morning incidentally, the arraignment took place at 11 o'clock on the 19th of December and from the night of the 18th of December when Mr. Palmieri was allowed to go in to see his client, he has the benefit of that lawyer from that time on up to the time of sentence on April 18th, 1951. All was (Inaudible). But the counsel didn't do anything. As soon as they were indicted by the grand jury, the first thing he did was to go into courts and say, “I want a copy of that confession.” And how do you suppose he would handle the court? On the theory that he was entitled to have absolute right to a copy of that confession. Well, the appellate division in New Jersey denied that. They threw him out. The Supreme Court of New Jersey in (Voice Overlap) --
Earl Warren: We'll recess now Mr. Caruso.